AFFIRMED and Opinion Filed November 9, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-01021-CR

                    TIMOTHY ANTWON BOBO, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 2-20-0262

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Schenck
      Timothy Antwon Bobo appeals his conviction for aggravated robbery. We

affirm the trial court’s judgment. Because all issues are settled in law, we issue this

memorandum opinion. TEX. R. APP. P. 47.4.

                                   BACKGROUND

      On January 27, 2020, appellant entered a Walgreen’s drug store at

approximately 2:00 a.m., jumped over the pharmacy counter, and, while brandishing

a gun, demanded that the pharmacist give him all of the hydrocodone, Xanax,

promethazine with codeine and oxycodone. Surveillance video and citizen tips led

the investigators to identify appellant as the perpetrator and he was arrested and
charged with aggravated robbery. Appellant pleaded guilty to the charge and

judicially confessed to having committed the offense. Appellant elected to have the

trial court judge assess punishment.

      The State called the pharmacist, the investigating officers and an expert on

gang affiliation to testify at the plea hearing. The pharmacist testified that since the

offense she has been in therapy and takes medication for anxiety. The officers

testified that appellant admitted to having committed the robbery and that he had

been to prison in Tennessee for selling illegal drugs. The gang affiliation expert

testified that appellant’s tattoos indicate that he is a member of the Vice Lords gang.

Appellant called his mother and himself to testify. Appellant’s mother testified that

appellant has had a drug problem for many years. Appellant testified that he has an

opioid addiction and that he was drug sick the night he committed the robbery and

needed money to feed his habit. While appellant had, on several occasions, tried to

kick his drug habit, he had not been able to do so. Appellant was 37 years old at the

time of his plea hearing. After both sides rested and closed, and after hearing closing

arguments, the trial court assessed punishment at forty years’ confinement. The trial

court certified appellant’s right to appeal and appellant timely filed his notice of

appeal.

                                     DISCUSSION

      Appellant’s appointed counsel filed an Anders brief and motion to withdraw

stating that she diligently reviewed the entire appellate record and that, in her

                                          –2–
opinion, there are no meritorious issues on appeal. See Anders v. California, 386

U.S. 738, 744 (1967). Counsel’s brief meets the requirements of Anders as it

presents a professional evaluation showing why there are no non-frivolous grounds

for advancing an appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim.

App. 2008) (orig. proceeding).

          In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

[Panel Op.] 1978), appellant’s counsel has carefully discussed why, under

controlling authority, an appeal from the judgment and sentence is without merit and

frivolous because the record reflects no reversible error and, in her opinion, there are

no grounds upon which an appeal can be predicated. Counsel specifically noted,

from her review of the following, that she found no issues presented for review: (1)

the sufficiency of the indictment,1 (2) the voluntariness of appellant’s plea of guilty,2

(3) pretrial rulings,3 (3) trial rulings,4 (4) rulings on post-trial motions,5 (5) jury




    1
     The indictment contained all elements of the offense and conferred jurisdiction on the trial court. See
TEX. PENAL CODE ANN. § 29.03
    2
     The record shows the trial court admonished appellant before he entered his plea, and that appellant
was competent and understood his rights and freely and voluntarily waived them.
    3
        There were no pretrial rulings adverse to appellant.
    4
       The trial court overruled appellant’s counsel’s objection to State’s Exhibit No. 16 depicting a
substance and a test that confirmed the substance was heroin on the basis of hearsay. The trial court
admitted the exhibit because it was a true and accurate photo depiction of the item. The admittance of this
exhibit did not have an adverse effect on appellant because he was not on trial for possession of heroin.
Trial counsel made two objections to narrative and the trial court sustained those. The trial court sustained
counsel’s objection to a question attempting to solicit an opinion on proper punishment for a gang member.
    5
        No post-trial motions were filed.

                                                      –3–
selection and instructions,6 (6) sufficiency of the evidence,7 and (7) punishment

assessed.8 In addition, counsel reviewed the performance of trial counsel and

concluded the record does not reflect appellant received ineffective assistance of

counsel.

          Counsel delivered a copy of the brief to appellant, and by letter dated May 13,

2021, we advised appellant of his right to file a pro se response by June 1, 2021. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant

has right to file pro se response to Anders brief filed by counsel). We advised

appellant that failure to file a pro se response by that date would result in the case

being submitted on the Anders brief alone. Appellant did not file a response.

          Upon receiving an Anders brief, this Court must conduct a full examination

of all proceedings to determine whether the case is wholly frivolous. Penson v. Ohio,

488 U.S. 75, 80 (1988). Having reviewed the entire record and counsel’s brief, we

find nothing that would arguably support the appeal. See Bledsoe v. State, 178

S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (explaining appellate court’s duty in

Anders cases). Accordingly, we affirm the trial court’s judgment.

          In accordance with Anders, counsel has filed a motion to withdraw from the


    6
        No jury was selected in this case so there were no jury instructions.
    7
     Appellant executed written sworn judicial confession in which he stated that he committed each
element of the offence as alleged in the indictment.
    8
      Aggravated robbery is a first-degree felony. TEX. PENAL CODE ANN. § 29.03(b). A first-degree
felony is punishable by imprisonment for life or for any term of not more than 99 years or less than five
years. Id. § 12.32(a). The trial court imposed a forty-year sentence.
                                                      –4–
case. See Anders, 386 U.S. at 744; Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing

the appellate court that the appeal is frivolous.”). We grant counsel’s motion to

withdraw. Within five days of the date of this Court’s opinion, counsel is ordered

to send a copy of the opinion and judgment to appellant and to advise appellant of

his right to pursue a petition for review. See TEX. R. APP. P. 48.4.

                                    CONCLUSION

      We affirm the trial court’s judgment.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE
DO NOT PUBLISH
TEX. R. APP. P. 47

201021F.U05




                                         –5–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TIMOTHY ANTWON BOBO,                         On Appeal from the 382nd Judicial
Appellant                                    District Court, Rockwall County,
                                             Texas
No. 05-20-01021-CR          V.               Trial Court Cause No. 2-20-0262.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Schenck. Justices Smith and Garcia
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 9th day of November, 2021.




                                       –6–